 GENERAL TRUCK DRIVERS,LOCAL NO. 5137General Truck Drivers,Warehousemen&Helpersof America,Local Union No.5 andUnion TankCar Company.Case 15-CB-827June 24, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn December12, 1967, Trial Examiner ThomasA. Ricci issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certainunfair laborpractices and recommending that it cease and de-sist therefrom and take certainaffirmativeaction,as set forth in the attached Trial Examiner'sDeci-sion.He also found that the Respondent had notengaged in other unfairlabor practicesalleged inthe complaint and recommendedthat thoseallega-tions be dismissed.Thereafter, both theRespon-dent and theGeneral Counsel filed exceptions totheTrialExaminer'sDecision and supportingbriefs.Pursuant to the provisions of Section3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Boardhas reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs,and the entirerecord inthe case,and herebyadopts the findings, conclusions,and recommenda-tions of the Trial Examiner insofar asthey are con-sistent herewith.1.Withrespect to the eventsprior to May 1,1967, takingplace at theEmployer'splant,weagree with the Trial Examinerthat the proof of-feredby the General Counsel isinsufficient toestablish a violationof Section 8(b)(1)(A) of theAct.Withouthere documenting each of the sup-porting incidents,most of which are set forth indetail in the Trial Examiner'sDecision,we aresatisfied that the GeneralCounsel, as found by theTrial Examiner,has in some cases failedto establishadequateproof of responsibility;'in other cases hasnot shown the existence of threats;and, in theremaining instances,has failed to show a relation-ship to rights guaranteed in Section7 of the Act.2In view of these findings,which are based largelyon the facts of the incidents as appear from theTrial Examiner's credibility resolutions,we do notfind it necessary to pass on the General Counsel'sgeneral contention that violence by union represen-tatives inday-to-day situations at a plant could, incircumstances not found to be present here, con-stitute violations of Section8(b)(1 )(A).2.We find, contrary to the Trial Examiner, thatthe Respondent,through its agent and steward,Emile Verbois,coerced the Employer's employeeson May 1,1967, in the course of causing them towalk out of the Employer's plant.The Trial Examiner observed that"Baton Rougeis in the bayous of Louisiana, the land of trappersand woodsmen,where life is hard and a man is stillsaid to pack a gun."3Against such a background,he was unable to find violations in certain com-ments and actionsby Verboiswhen,on May 1, hecaused employees to walk out of the plant toprotest his own discharge.We agree with the Trial Examiner that in thestrike-call situation a tense moment is presented inwhich a certain amount of prodding is the normalthing,and that"[t]he statute does not require him[Verbois] to say `please' in the circumstances."Nevertheless, there is a line which we feel has beenpassed in this case.Thus, the recorddiscloses some uncertaintyamong the employees as to whether they should orshould not strike on this occasion. But Verboismade it clear that the statutory right of refrainingfrom union activity was one alternative not opento employees at that time. At the outset, hegrabbed the torch out of the hand of employeePalozola and told him to get his"damn ass" out ofthe shop. Further, when told by Herman Porrier, anemployee, that "there was a bunch of us wouldn'twalk out" Verbois replied that they "had betterwalk out if ... [they wanted] to knowsomethinggood for ... [them]." Upon being told by AltonGuidry, another employee, that "he would followthe majority ... ," Verbois answered that he would"get ... [them] out one way or the other." Ver-bois' attitudewas further reinforced when em-'TeamstersLocal #115, etc. (E. J Lavino & Company),157 NLRB1637,1638,fn.IIMillwrights' Local Union 1102 Carpenters, etc (Planet Corporation),144 NLRB 798;Brewers and MaltstersLocal Union No. 6 Teamsters (Fal-staff Brewing Corporation),141 NLRB 448.3 The General Counsel excepts on the ground,interaha,that "BatonRouge is a large,industrial city, with a population of approximately166,000...the Capital of the State of Louisiana, and the home of theState's largest university .... Men 'packing guns' must still conform toCity, Parish and State firearm regulations Annie Christmas died in theearly 19th century,Bill Sedley fled the Baton Rouge-New Orleans area atapproximately the same time,and Mike Fink was never reported south ofSt.Louis,in fable or fact, contrary to the insinuations of the Trial Ex-aminer's Decision;and, in any event, none of them was involved in this un-fair labor practice hearing."172 NLRB No. 11 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee Musson said to Verbois in the presence ofother employees that"if they don't want to go out ...we will get them as they come out the gate. Wewillmash their heads down if that'swhat it takes."There is no evidence that Verbois sought to dis-avow this threat or otherwise reject the course ofaction proposed by Musson."Musson's threat was anatural outgrowth of Verbois'own intemperatestatements and was clearly in aid of Verbois' at-tempts to force employees to strike in protest of hisdischarge.Accordingly,we find that the abovestatements and acts of Verbois, and the failure ofVerbois to disavow the threat uttered by Musson,constituted threats of bodily harm by Respondentand were reasonably calculated to, and did,coercethe employees in the exercise of their rights underSection 7 of the Act,inviolationof Section8(b)(1)(A) of the Act.3.We do not find that the acts and statements ofEdward Partin,the Respondent'sbusiness agent,and the statements of employees Mulkey and Du-vall,allmade at the union meeting of May 15,1967, violated Section 8(b)(1)(A) of the Act.While we agree with the Trial Examiner thatthere was a dispute among the employees as towhether or not to return to work,we find noevidence in the record that the meeting of May 15was called for the purpose of preventing a back-to-work movement.The statements of Duvall andMusson,while expressing their personal intentiontouse force to prevent other employees fromcrossing the picket line, cannot,in the circum-stances,fairlybe attributed to Partin and theRespondent.The credited testimony establishesthat the meeting hall was crowded,and that com-ments came from many directions.While, as theTrial Examiner found, members Duvall and Mussonspoke of intimidating employees not to cross thepicket line, there was also talk of the illegality ofthe strike;of a sister local; of the personal feudbetween Partin and Albin, an official of the sisterlocal; and of Partin having been stabbed and shotat.But the testimony does not establish thesequence in which events at the meeting occurredor any other positive evidence that would furnishsome basis for finding a ratification or approval byPartin of those coercive statements made by Duvallor Musson.'' That a union agent has such a duty is clear.SeeTeamsters Local #115,etc (E J Lavino & Company), supra,at 1643,and cases cited therein. SeealsoLocal 5881. United Mine Workers of An,erna (Grundy Mining Com-pany), 130 NLRB1181, enfd 296F.2d 734 (C.A. 6)' Duvall's comments were shown to have been made while he was stand-ing in closeproximity to Partin,but there is no showing that Duvall's posi-tion next to Partin had any particular significance In the circumstances, wedo not believe that Duvall'sproximity toPartin,in itself, is sufficient toestablish Respondent's responsibilityfor Duvall's remarksThe record doesnot indicate where Musson was standingIn Building and ConstructionTrades Council ofTampa(Tampa Sand&Material),132 NLRB 1564,the Board stated at page 1566:Whileit is true that the remarks were made inthe presence of Business Agent Collins, whopresided, and were not repudiatedby him orany unionofficial,we do not think that eachand every remark made from the floor whichgoes unrenounced by the pressiding officer canbe held to be a statement of union policy.When a subject is thrown open for discussionfrom the floor the discussion is often free andunrestrained.Itwould put an impossible bur-den upon a presidingofficer toimpose anobligation to disavow, in the midst of open andfrequently clamorous discussion,each andevery suggestion which might entrench uponthe restraints of the Act.Union members arefrequently fervent in their espousal of unioncauses and strike situations breed emotion. Insuch circumstances,and in any atmospherecharged with anger,members may well losetheir sense of restraint and urge unlawful con-duct,including physical violence.To hold theunion responsible, absent any positive evidenceof ratification or approval, for every course ofconduct suggestedfrom the floor goes beyondany reasonablepresumption of acquiescenceby silence.[Emphasis supplied.]We view the above statement as appropriate to thiscase.The recordcontains no evidence that anyresponsible union official, including Partin, madeany statements which can be said to have indicatedto the employees that they should not cross thepicket line.'Absent any connection between thestatements of Duvall and Musson and those of Par-tin,we cannot agree with the Trial Examiner thatPartin's talk of "guts"and "yellow streaks" wascalculated to coerce and restrain the employees inthe exercise of their Section 7 rights.Nor can we conclude,in light of the above, thatPartin'sdisplay of guns at this meeting was in-tended to prevent a back-to-workmovement.Rather, we find that the display of guns appeared tohave a closer connection with the running personalfeud between Partin and Albin.Itwas during Par-tin'scomments aboutAlbin,according to thecredited testimony of employee Paxton,that the' The cited testimony reveals that Partin,at least ostensibly,disavowedthe pickets,and, when asked by certain employee-members about crossingthe picket line, he replied that he had no power to remove the pickets; that"[ i 1f you get that yellow streak from behind your back,you might can crossit", that"if we wanted to go back to work, all we had to do was to be manenough and have guts enough, we could go back to work",and that "hedidn't have anything to do with the picket line and ... [i]f we had gutsenough,we will go through the picket line and go back to work " GENERAL TRUCK DRIVERS,LOCAL NO. 5guns were brought into the meeting room.7We findthat there is insufficient basis in therecord for con-cluding that Partin called the May 15 meeting tostop,by means of threats of physical harm,a back-to-workmovement,or that Respondent at thatmeeting threatened,by word or deed,the em-ployees of the Employer in violation of Section8(b)(1)(A).THE REMEDYIn view of the Board's recent decision in theRyder TruckLinescase,'in which Respondent wasalso found to have engaged in threats of violence inviolation of Section 8(b)(1)(A), we deem a broadorder appropriate in this case.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent,General Truck Drivers,Warehousemen &Helpers of America,Local Union No. 5, its officers,agents, and representatives,shall:1.Cease and desist from restraining and coerc-ing employeesby actsand threatsof physicalviolence for the purpose of compelling them to en-gage in a walkout,or inany othermanner restrain-ing or coercing them in the exercise of the rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which itis found will effectuate the policiesof the Act:(a) Post at the offices and meeting halls of theRespondent Union copies of the attached noticemarked"Appendix."'Copies of said notice, onforms provided by the Regional Director for Region15, after being duly signedby theRespondent'srepresentative,shall be posted by Respondent im-mediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter,in con-spicuous places,including all places where noticesto its members are customarily posted.Reasonablesteps shall be taken by the Respondent to insurethat said notices are not altered,defaced, orcovered by any other material.(b)Mail signed copies of the notice to the Re-gionalDirector for Region 15 for posting, theCharging Party willing,atalllocationswherenotices to its employees in the plant are customarilyposted.(c)Notify the Regional Director for Region 15,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.139Insofar as the complaint alleges unfair labor prac-tices not found above, it is hereby dismissed.' Paxton testified that"after he [Partin[was getting quite agitated talk-ing about Mr Albin and Black Boy,[sic)Martinez,he spoke to one of hismen next to him andsaid, 'Go into the next office bring thatbag in hereThe Trial Examiner found thatthe paper bag contained the guns.Palazola,also credited by the Trial Examiner,testified that Partin said that"he has some men out looking for him [Albin)and anywhere they foundhim, they was going to jerk his head off." Also according to Palazola, Partinsaid that Albin "was one of the men that he despised the most in BatonRouge.He didn't have any use for him.""General Truckdrivers, Warehousemen and Helpers of America, Local No.5, Teamsters (RyderTruckLines, Inc.),161 NLRB 493, enfd.389 F 2d 757(C.A 5)" In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder"the words"a Decree of the United StatesCourt ofAppeals Enforc-ing an Order."APPENDIXTo ALL UNIONMEMBERS AND EMPLOYEESOF UNIONTANK CAR COMPANYPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify you that:WE WILL NOT restrain or coerce employeesby acts or threats of physical violence for thepurpose of compelling them to engage in awalkout.WE WILL NOTin any other manner restrainor coerce employees in the exercise of therights guaranteed by Section 7 of the NationalLaborRelations Act.GENERAL TRUCKDRIVERS,WAREHOUSEMEN &HELPERS OFAMERICA,LOCAL UNIONNo.5(Labor Organization)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If members or employees have any question con-cerning this notice or compliance with its provi-sions, theymay communicate directly with theBoard's Regional Office, T6024 Federal Building,(Loyola) 701 Loyola Avenue, New Orleans, Loui-siana70113, Telephone 527-6391. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing inthe above-entitled proceeding was held before theduly designated Trial Examiner on October 10, 11,and 12, 1967, at Baton Rouge, Louisiana, on com-plaintof the General Counsel against GeneralTruck Drivers, Warehousemen & Helpers of Amer-ica, Local Union No. 5, herein called the Respond-ent, or the Union. The charge was filed on May 9,1967, and the complaint issued on August 2. Theissue litigated is whether the Respondent Unionviolated Section 8(b)(1)(A) of the Act. After theclose of the hearing briefs were filed by the GeneralCounsel and the Respondent.Upon the entire record, and from my observationof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYstrike and October two other unions began or-ganizational campaigns-the "Iron Workers" andTeamsters Local 270, whose office is in New Or-leans, Louisiana. One of these filed a representa-tion petition with the Board's Regional Director,and in consequence an election for the employees tochoose among the three unions was scheduled to beconducted by Board agents on October 21, only 9days after the close of the hearing on this com-plaint.The charge was filed by the Company on May 9,and the essential allegationof the complaint is thatLocal 5, the Respondent Union, forced the em-ployees intostrikingand thereafter compelledthem, by direct threat of physical violence, to con-tinueto stay away from work. There are further al-legationsthat beforeMay 1, Verbois, and eightother employees, loosely called agents of Local 5,misbehaved towards supervisors and towards otheremployees, and that they carried on such a continu-ing roughhouse that the whole bunch of them mustbe found to have violated the Taft-Hartley Act. Asexpanded by the Governmentwitnessesat the hear-ing, andlater in the General Counsel's brief, thetheory of this part of the case becomes that whenvirtually all the employeesin a shopcease behavingproperly and orderly towards the employer andtowards one another, they somehow coerce em-ployees withinthe meaningof Section 8(b)(1)(A).For such a finding the brief even quotes a principleof law purportedly enunciated by theBoard in anearlierdecision that "employees restrain andcoerce themselves through their commission ofviolent and forcefulacts againstsupervisors in thepresence of each other."2The Respondentdeniesthe commission of anyunfairlabor practices. Section 8(b)( I )(A) of thestatute reads,in pertinentpart: "It shall be an un-fair labor practice for a labororganization or itsagents... to restrair or coerce . . . employees inthe exercise of the rights guaranteed in Section 7)1A preliminaryissue requires resolution. EmileVerbois was for many years leader of an unaf-filiated union which represented these employees.He was appointedassistant business agentof Local5 by EdwardPartin, businessmanager of the Local,when it becamebargaining agent in 1961. He hasbeen in thatposition at all times since,and therecord is replete with evidence, both in testimonyby many employees and by affirmative protestationto that effect by himself, that Verbois is the shopsteward and a very effectivespokesman in theprocessing of grievances on behalf of the Union. Hesignedthe last contract, dated 1964, on behalf ofLocal 5. The answerdenies the assertionVerbois isan agentof the Union within themeaning of Sec-tion 2 of the Act, and Partin,as a witness,presistedsidered is not clear on the recordYThisquotation is from the brief, and not from the Board decision,W TSmith Lumber,116 NLRB 507Union Tank Car Company, an Illinois corpora-tionwith its principal office in Chicago,Illinois,operates a plantin BatonRouge, Louisiana, whereit is engagedin the service and maintenance of rail-road cars. This is the only facility directly involvedin this proceeding. During the past 12 months, arepresentative period, the Company purchased andreceived materials and supplies valued in excess of$50,000 which were shipped directly toitsBatonRouge plant from points outside the State of Loui-siana.Ifind that the Company is engaged in com-merce withinthe meaningof the statute and that itwill effectuate the policy of the Act to exercise ju-risdiction herein.II.THE LABORORGANIZATION IVOLVEDGeneral Truck Drivers, Warehousemen & Help-ers of America, Local Union No. 5, is a labor or-ganization within the meaning of the statute.'III.THE UNFAIR LABOR PRACTICESOn May 1, 1967, the employees in the Respon-dent's railroad car repair shop in Baton Rouge wentout on strike. The unanimous action, by all 50 ofthem, followed immediately upon the discharge atnoon, of one Emile Verbois, shop steward andassistant business agent of Local 5, which functionsin and around Baton Rouge, and which for 6 yearshas been the contract bargaining agent. The strikewas still 100 percent effective at the time of thehearing in October, with no rank-and-file em-ployees in the plant at all throughout the longperiod.Sometime between the inception of the'The last contractexecutedbetween Local5 and thisCompany showsthat at thattime Local 5 was affiliatedwith the International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America.Whether such affiliationwas still in effect at the time of the events here con- GENERAL TRUCK DRIVERS,LOCAL NO. 5141in the denial.This,while admitting in the samebreath that again after the strike he personally reaf-firmed Verbois'status as assistant business agent.The answer also challenges the complaint allegationthat Partin,himself,is a union agent;in the light ofthe evidence this denial is frivolous and merits nofurther comment.Ifind that Emile Verbois and Ed-ward Partin were at all times,and now still are,agents of the Union and that the Respondent isresponsible for their acts.The StrikeJoseph Caldwell firstcame to Baton Rouge whenhe assumed top responsibilityfor this plant at thestart of January 1967. Between then and the end ofApril he became greatly annoyed withVerbois. Thesteward'shighhanded antics andhis crude waysgave the manager ample reason to dislike the manand to wantto rid the shop of him, both for per-sonalcomfortand for necessary productiontranquility.The strawthatbroke the limit of Cald-well's patiencecame on Friday, April 29, althoughit seems clearthat were it not forearlier irritationsthatparticularincidentalonewould not haveprovoked what happened the following Monday.Paula Russel was theyoung lady office clerk, thesole womanemployed inthis plant full of men.There wasa ladies'room, used by no one else, ofcourse.There was also Lawerence, the janitor,whose cleanup duties necessarily brought him intothe exclusivesanctuaryat times.On Friday morn-ingMrs.Russel,unconcernedlygoingabout hernormal duties,had occasion to enter theladies'room,where shefound "a crumbled, dirty box ofsanitarynapkins"on thefloor.Her sensibilitieswere offendedand she inferred this musthave beenLawerence's doing.When laterin the morning thejanitor salutedher with "How is my favorite girltoday?,"she answered him "Don'tyou speak tome, you louse. If you aregoingto play dirty jokes,play them on somebodyelse." His joviality unruf-fled, Lawerence threwher agay "Okie doakie,"and went on about hisbusiness.In an ordinary National LaborRelations Boardproceeding,testimonyof this type,notwithstandingthe sincerity of the witnesses and of thelawyerswho call them, does not warrantcomprehensive re-portingintheTrialExaminer'sDecision.Thedetails, and theirnuisances,serve apurpose here,however,because this incident is one ofseveral ofthe same kind spanning several monthsand provedin repetitive detail on therecord,because it is illus-trative of the sort of conduct inthis plantwhich theGovernmentprosecutor saysmuststop,andbecause the General Counsel argues that in amatter of minutes thereafterthe Union-Local 5-committed an out-and-out unfairlabor practicecenteringon the word "louse."Be that as it may, anhour or two later Verboiswas upfrom the workfloor area into the secondfloor office space where Mrs. Russel works. He wasaccompanied by Lawrence and another employeenamed Flory. Lawrence asked the girl to repeatwhat she had said,and she did,that he was "alouse."At this point Verbois and Flory said onlythat they had heard, and all three left. In very littletime Verbois was back again coming up the stairs,this time accompainedby a verylarge group ofproduction workers. As he approached he calledforMr.Cassey,Mrs. Russel's supervisor,to comeinto the room.In the foreman's presence,and in avoice of authority,he demanded,more than once,that she tell why she had called the janitor a louse.Verboismade it a "damn louse,"but the girltestified she did not go quite that far. Now shebecame somewhat ashamed and began to cry. Notsatisfied yet, Verbois asked that Cassey make thegirl say why she had used such a terrible word tothe janitor. And then he had one of the men, AltonArd, go out and call the manager.Caldwell came,sized up the situation,and told the girl to saynothing and leave everything to him.With this,Verbois told the men to leave and quiet wasrestored. At one point, Verbois said to Mrs. Russelthat she could not say such things "because you aremanagement and we can talk to you that way, butwe are union and you can't talk to us that way."At noon on Monday, while the men were eatingin the lunchroom,Verbois was called to the officeand discharged,according to his testimony, "forharassment."He went directly from there to thelunchroom,informed all the employees of hisdischarge, and advised everybody to strike. Therewas considerable discussion among the men and nodoubt argument. Understandably some were moreenthusiastic than others, some were reluctant, andone man thought they should all pray instead ofstriking. A few wanted to wait and see what the restdid; some were vehement,and said they wouldforce others out. In the end, after no more than 10or 15 minutes,everybody quit,and none hasreturned since.It is here,at the moment of strike,that one of thesubstantive allegations against the Union justifiesclose examination.Herman Porrier testified he waswith six or seven men when Verbois told them that"we had to walk out," and that when he, Porrier,said "there was a bunch of us wouldn't walk out,"the steward replied "we had better walk out if wewant to know-let's see,we had better if we wantto know something good for us."B. J. Porrier alsoheard Verbois say "we had to walk out"; he askedthe steward why, and the answer was "because theyfirehim." This Porrier also heard another em-ployee,James Musson,say "let'sget out of hereand the ones don't come out, we are going to comeand drag them out." Joseph Palozola was at workwhen the strike started.He testifiedVerbois "tookthe torch out of my hand and put it down and hesaid, `Get you damn ass out of here,we are going tomeet Mr. Partin at the gate."'Palozola added heand other employees talked about what to do and 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecided it was best to walk out. Palozola alsotestified that in the general hubbub, he asked DaveTalbot [presumbably an employee, because he isnot otherwiseidentified on the record] what theyshould do and Talbot answered: "Well, you know ifyou don't go that they are going to make you gosooner or later. You might have wished you had ofgone."Alton Guidryalso askedVerbois why thestrike, and was told it was because the steward hadbeen discharged.His expressed position then washe would follow the majority, and he quoted Ver-bois as saying: "I get you all out one way or theother." Guidry also testified there was one manwho did not want to quit, and that Musson, thesame employee mentioned above,said, in thepresence of Verbois, "Well, Emile, if they don'twant to go out ... we will get them as they comeout thegate.We will mash their heads down ifthat's what it takes."Against allof this Verboisinsisted at the hearinghe told the men they could leave or stay, as theywished,and that his argument to them was that "ifa company could fire a steward with a 23 years' ser-vice for representing his people,then,we havenothing here to keep us here."Someone suggestedthe group first communicatewithPartin,the unionchief, and Verbois said it was unnecessary to wait,they would meetthe business manager at the gateafter they left the shop. Verbois disclaims anythreats to anyone. He was corroborated by threeother employees-Randel Sanchez, Ard, and Mus-son. Clearly, to these three, words to the effect thatthey "had" to leave work fell far short of intimida-tion; their's is not drawing room English.One clear finding must be made at the outset onthis record: Local 5 was responsible for the strike atits inception. Verbois has been the union represen-tative here for more than 20 years, he was theliteral spokesmanfor everybodyat all times, and inthe normal course of eventsit isto be expected thatthe bargaining agent would react in this fashion tothe unannounced and summary discharge of thechief union agent in the shop. He ordered the menout. I do not credit his testimony that he merelysuggested and left the decision to them; such a mildattitude would have been out of character for him.He got word to his supervisor, Partin, by telephoneand the business manager sent two other businessagentsto the scene-Jones and Bennett. At thehearing Partin said he sent his representatives sothey could tell the men to return to work, but thatisnot what they did. Instead they spoke to PlantManager Caldwell and urged him to reinstate Ver-bois immediately and file a grievance instead. Cald-well refused to yield, and there is no evidence any-one urged the men to abandon the strike. NeitherJones nor Bennett appeared as witnesses.There was a contract in effect, apparently with ano-strike clause. Partin wrote letters to the Com-pany a week or so later, told the men at twomeetings-one on the evening of the strike andanother 2 weeks later,and kept repeating at thehearing,in precise words, thatLocal5 did not"sanction"the strike,that maybe it was "illegal" tostrike.He even advised the members on May 15they could be discharged for honoring any "illegalpicket line."But he did nothing,at any time, toremove the pickets, and at the later meeting evenbrandished a gun,if not two,in the faces of themen when they were talking about going back towork.Partin's disclaimer of responsibility on behalf ofLocal 5 loses all persuasion in the light of his at-tempt to place the blame for it upon TeamsterLocal 270,from New Orleans. While it is true thatthat Local came on the scene later in an attempt towin the shop away from Partin'sUnion,there is noprobative evidence such activities were going onbefore May 1. Partin spoke about one Chuck Win-ters, presidentof Local 270,and a certain Albin,Winters' sidekick,as the real instigators,but therecord as a whole shows convincingly all this refersto a running feud on a broader scale.At one pointPartin said"Black Joe," whom he called a crony ofAlbin,was the real culprit at Union Tank Com-pany.But Musson,a witness called by Local 5, saidthat while Verbois was telling the employees in thelunchroom on May 1 that"the conditions wouldget worse and not better"if they did not strike, andsome men hesitated to leave,employee Martinez(this was Black Joe),standing next to Verbois, gavethe steward support with a "Let's go." At that time,at least,Black Joe was on the Local 5 team.It is doubtful the complete complement of an en-tire shop ever went on strike on such short noticeand in a matter of minutes without some of the menholding back in hesitation and even protestingagainst the will of the majority.It is always a tensemoment,and a certain amount of prodding, evenroughhouse quarreling by the more insensed work-men against the lukewarm,is the normal thing. Atwhat point do the urgings of the more militant, orof the shop steward himself, add up to violations ofthe statute chargeable to the Union?In the heatand confusion no doubt intimidating things are said;the few who go out alone fear economic reprisal atthe hands of the employer,and strongly seek theprotection of massunity. After all, that is what col-lective action means, that all togetherenjoy theprotection denied the individual actor. Most of thethreats that were voiced here were utteredby rank-and-file workmen,themselves exposed to danger ifsome went and some stayed.Verboisheard muchof it,but this fact alone cannot serve to make allthe employees agents of the Union as the GeneralCounsel apparently contends in hisbrief.You donot prove an agent did wrong by arguing thatbecause he committed the wrong it follows he is theagent.Nor does it help that"a real agent was stand-ing nearby and heard.There must be something GENERALTRUCK DRIVERS,LOCAL NO. 5143more.3 Verbois had good reason to call the men onstrike, for his personal position, as well as thestanding of the Union, stood to suffer in con-sequence of the discharge of the shop steward.Itisargued that because it was commonknowledge Verbois threw his weight around, had ashotgun in his car, and successfully processedgrievances in a highhanded manner, what might beexcused in a more effete union agent must beviewed as unlawfully coercive coming from him.But there is another side to this coin. All the shoot-ing of firecrackers for months instead of working,slashing of automobile tires by persons unknown,alleged pouring of molasses in somebody's crank-case, playful shooting at the backsides of super-visorswithslingshots,evenbreakingofwindshields, to say nothing of very ungentlemanlylanguage in the shop, were the everyday manners ofthe work force as a whole. If Verbois was discour-teous in belaboring the office girl about the busi-nessof the sanitary napkins and the to him so in-delicate a word as "louse," the 20 employees whostood with him to help humble both the clerk andthe supervosors were no less uncouth. Against thisbackground, it would be difficult to find that em-ployees struck against their will because somebodysaid "get your damn ass out of here."The General Counsel requests a conclusion thaton May 1, the Respondent Union and its agentscoerced employees into striking in violation of Sec-tion 8(b)(1)(A) of the Act. I make no such finding.Musson threatened to "drag" the employees out,and promised to await the laggards outside the gateand mash their heads if necessary. Talbot-notreally identified at all-said "they"-also a dan-gling pronoun in the witness' mouth-"will makeyou sooner or later." Two supervisors found allfour tires on their parked cars cut and flat after themen had left the premises. Nobody knows who didthis.None of this is proof of misconduct by theRespondent, for there is no evidence these menwere union agents. Verbois said the men "had tostrike."The statute does not require him to say"please," in the circumstances.And yet it may well be some few workmen leftbecause they were afraid not to. Despite theevidence of widespread disregard by the groupgenerally of any sense of proper behavior, theremust have been some to whom the "humbug" con-duct-as one employee called it-by Verbois wasoffensive. A finding that even that day the Union,acting through Verbois, by his tacit acceptance ofthebad language of rank-and-file workmen,coerced employees in violation of the statute,would add nothing meaningful to the case as awhole. Two weeks later Partin, the unquestionedleader of Local 5, put the fear of his guns in themat the 7 a.m. meeting in the union hall. Thea Randal Sanchez'name appears frequently in the testimony of witnessesoffered in support of the complaint. He is called an agent of theUnion bythe General Counsel, but the sole evidence in support is that after the strikerestraining order must be to stop threatening em-ployees with bodily harm in order to force theminto line with union policy. The remedial orderwould be not different were it concluded there wasalso unlawful intimidation on May 1. Just what lan-guage a union officer may use when urging strike,exactly how forceful he may be in tone or gestureat such a moment, must necessarilyremain un-defined, with the imprecise language of the statutecontinuing to serve as guide.The UnionMeetingof May 15At or about 1 1 o'clock on the night of May 13,Saturday, Partin sent a telegram to each of thestriking employees calling them to a meeting withhim the following Monday morning at 7 a.m. Justabout every one of them was there, with the signifi-cant exception of Verbois. In the course of themeeting, as he stood in front of everyone, Partinsent one of his business agents, Jones, into the nextroom to bring in a certain paper bag. From it, onthe table before him, he drew a revolver.He alsobrought forth from the bag what Palozola describedas a machine gun, and what Paxton,another em-ployee, said was a carbine with an extra long clip.At the hearing Partin said he has never had anymachine gun, or carbine, unless it might have beenthe one that "got stole from out at the hearing hallthe other day." Sanchez and Ard, called to supporthis testimony, said they saw no machine gun. As tothe revolver, Sanchez said he saw only "the but of agun out of a brown paper bag," and Ard added"the gun didn't come all of the way out of the bag.... " Musson, also testifying in defense, said: "Iseen some handles that could have been handles onguns."In his version of the meeting, its purpose, whatwas said by him and by the employees, and thereason for displaying the weapon, or weapons atthat moment, Partin's testimony is less convincingthan that of the General Counsel's employee wit-nesses. It was at this point in hisstorythat Partin at-tempted to place responsibility for the strike uponhis denigratorsfrom New Orleans,an assertioncompletely at variance with the entire record. Hesaid some of the strikers were afraid to come to thehall, or to voice their views, and that his purposewas to reassure them by showinghow he wouldprotect them with his arms. But there is notestimony by any of the employees that they fearedanyone, unless, of course, it was what the officialsof Local 5 might do in response to any desire ontheir part to abandon the strike. In the teeth of thisjustification-about wishing to make the unionmembers feel safe,Partin then switched and said heshowed a gun because of threats made against him-self-about someone stabbing him in the stomachhe appeared with two others in bargaining sessions with the Company Ifind the evidence as a whole insufficient to prove he was an agent in anymisbehavior towards management or towards other employees in the plant 144DECISIONSOF NATIONAL LABORRELATIONS BOARDand ambushing him-and that he wanted the em-ployees present to pass theword to hisenemies thathe was readyfor any futureassaults.He even saidhe named the persons the union members shouldadvise ofhis defiance.Towards theclose of thehearing,after all this testimonyof twoguns, notone, shown the employees,and the unpersuasivedenials by the union witnesses,theRespondentcalledArd, who testifiedthat during the meetingDuvall spokeup to say thatan employee namedJarreau had once made a statement that Partinshould have his "head blown off." If this was in-tended to explain awayPartin's display ofshootingirons,itwill not do.Partin even said"They (theunion members present)weren'tmad at me, I as-sume." This isone of those rare caseswhich vin-dicates the Board's expertise.It has longbeen held,correctlyitmust nowbe conceded, that you pay noattention to a partisan's professed indifference tohis leader's sword rattling when the event speakseloquently without words.There wasdisagreement amongthe employeesthat dayand, asclearly shown by testimony on bothsides,the disputewas whether to continue thestrike ornot. OnPartin's own admission, some em-ployees saidthey wantedto returnto work and de-manded that the pickets be removed.Local 5 wasnot identified on the picket signs and Partin saidthe entire strike was perhaps.illegal,perhaps not,and that he had no rightto remove the pickets. Ac-cording to Palozola,when employeeAucoin askedwhy could theynot cross the line if it was illegal,Partin replied:"If youget thatyellow streak frombehind your back, you mightcan crossit." In thecourse ofthis talk employee Mulkey spoke up tosay that"as soon as this meeting was over that hewould be down at the picketline and ifanybodywanted to cross it, tell them to come on." Anotheremployee,Duvall,added "...there wasa Christ-mas tree put out there...he intendedto keep itthere until Christmas, if necessary." Partin stood bywhile these men were talking next to him and saidnothing to contradict.Paxton,who was alsopresent,recalledDuvall saying:"I just hope thatthey do tryto go through the picket line." Paxtonalso quoted Partin himself as saying:"If we hadguts enough,we will go throughthe picketline andgo backto work." All this talkwhile the guns wereon the table.Icredit theGeneral Counsel'semployee wit-nesses and am not persuadedby Partin's constantharping,bothat the meeting and again at the hear-ing, that the strike was not "sanctioned" by his Lo-cal, that it was "perhaps"illegal, and that he toldthe menthey couldreturn to work so far as he wasconcerned.Verbois'planned absence from themeetingfooled nobody;the guns and talk of "guts"and "yellow streaks"in support of the pickets werewhat reallycounted.Ifind thatPartin called the early morning meet-ing in order to stop a back-to-work movement byresort to direct threat of physical harm,that he toldthe men they would be hurt if they tried to crossthe picket line, and that he displayed his guns tothem to give substance to his words,all in directviolation of Section 8(b)(1 )(A) of the statute.Horseplay in the Shop: Unfair Labor Practiceor Just Roughhouse?I shall recommend dismissal of these portions ofthe complaint.Baton Rouge is in the bayous of Louisiana, theland of trappers and woodsmen,where life is hardand a man is still said to pack a gun. Work in thisCompany's shop is not easy; the repair of railroadcars calls for heavy materials,blow torches, pneu-matic tools,protectivegoggles, and tin headgear.The hammer and pounding means much noisethroughout the day, and the play that goes with it isno less jarring.One dayPlant ManagerCaldwell founda possumin his car. It wasverymuch alive and he had to killit to get it out.While telling the story as evidenceintended to prove violations of a Federal statute byLocal 5,Caldwell seemed amused in the recollec-tion.Shop StewardVerboiskeeps a wire cage atthe edge of the shop, where he has had coons,foxes, squirrels,and skunks-a lover of animals.Quite apart from the difficulty of theorizing howthe possum could coerce employees into joining ornot joining a union-the matter of concern to Sec-tion 8(b)(1)(A)-I find nothing in this incident tosupport the complaint.The roughhouse-whoever it is that plays in thisfashion-was rougher in another area. There ismuch testimony of auto tires on both employee andcompany cars made flat by deliberate vandalism.How many times that happened there is no know-ing, but it occurred all too often,with emphasis onthe day of the strike and at times when certaingrievances were not settled to the satisfaction of theemployees.Just who did this is one of those per-tinent questions that on this record remains signifi-cantly obscure. A conclusion that Local 5 wasresponsiblecannot be grounded on the factsomeone sawVerboistouch a tire,or that he wasseen in close proximity of certain employees whoshortly thereafter acted suspiciously at or near theparking lot. And then there were the firecrackers.Offseason celebration is an old story in this shop,going back for many years,according to some em-ployees. Again, while many crackers were heard toshoot,there is an uncanny paucity of identification.The star witness anent this business was the plantmanager,who testified at great length about all thenoise,but he never saw who did it. Once he askedthe shop steward to use his influence to stop it;Verbois said he would try but could not control themen.Anotherwitnessforthecomplaint,presumably one of those coerced by the Union, wasHerman Porrier,who said he saw Verbois and GENERAL TRUCK DRIVERS,LOCALNO. 5145Sanchez shoot firecrackers,but also added he hadshot them himself,that he had engaged in practicaljokes,that this had been going on for "2 or 3years,"and that"when the Company would hireddifferent ones [managers]in the office upstairs thatwe wouldn't like and we would go to shootingfirecrackers."The story grew in the telling.In an effort to drawVerbois as the ringleader,the man who set a toneof violence,Caldwell told of how, after the strike,the employees'lockerswere searched by thesheriff'smen. He started by saying"bazookas-cannons"were found in the steward's locker. Thissurprisedcounsel for Local 5,who objectedbecause the complaint said nothing about suchheavy armament.The General Counsel explainedthe phrase"noise making devices"in the pleadingswere meant to include these things. As Caldwellcontinued to talk the bazookas became pieces of1-1 /2 inch pipe afoot and a half long;two were seenin Sanchez'locker and one lying on the floor nearthat of the steward.Porrier supported Caldwell; hesaid he would call the bazooka he saw in Verbois'hand a"mortar."He then added Verbois used tosend firecrackers up with it, although he, Porrier,never saw the steward do this. Finally,the witnesssaid he really knew nothing about all this,only thatitwas a pipe with a hole in the bottom,with twoopen ends.If any kind of raw material abounds inthis heavy duty shop devoted to the repair of rail-road cars,itmust be loose pieces of pipe of everysize and description.Rather than belabor the record,mention of twomore of the endless incidents related will end thematter.There are two methods of payment,straighttime and piecework,depending upon the particularoperation.The foremen make assignments, and cantransfer people during the shift from one job toanother.Piece rates are determined by very com-plex timestudymethods,and only Verbois, assteward,keeps a complete set of current work paymeasurements.Ihave no reason to discredit hisclaim that he is the only one who can understandthe standards.One day DiMattia, who normallydoes piecework,was shifted by his foreman to cer-tainmaintenance work,which is hourly rated andpays more than piecework.Word got to Verbois,who, with notice to his foreman, went to in-vestigate.He started by checking DiMattia's cardand saw that it had not been marked for the higherrate;this was a violation of the collective-bargain-ing agreement.He asked DiMattia how much hewas being paid,and the employee evaded. SoonVerbois and Caldwell were arguing,and, accordingto the manager's testimony,Verbois then told Di-Mattia"he didn'twant him assisting managementany more...if there was any more of this assistingmanagement that he would get his card taken awayfrom him and get him fired both."If this quotation,by the plant manager,like his talk about the "can-nons,"be viewed in isolation,one impression iscreated.If it is considered together with the rest ofthe story,a different picture emerges.Verboistestified that when he learned the man was beingunderpaid contrary to the agreement with theUnion,he told DiMattia"Do you know that one ofthe members could go and file a complaint againstyou at the union hall? ...they would try you and ifyou were found guilty, they would tear your bookup-withdraw your book."Ibelieve the steward atthis point,because what immediately followed wasthat the foreman,after the steward"yelled"-asDiMattia said-changed the employee's card andpaid him the correct and agreed-upon rate. Can itbe said here that Verbois was threatening the em-ployee to wean him away from the Company andtowards the Union?Or was he making crystal cleartoDiMattia that he had better not work for lessthan the contract called for,else the Union wouldhave something to say about it?InApril the Company decided to have guardsabout the premises. They carried guns, and here iswhere the steward's shotgun enters the picture.Like the other vignettes,this too starts with Cald-well, the narrator.He said some kind of a disputearose and Verbois highhandedly told him to "getrid of those guards or we strike you." This timeCaldwell was independent and said"go ahead."They soon had Partin on the telephone and a three-cornered conversation ensued.Caldwell's testimonyisthatPartin said"that these guards must beremoved from the plant area,"and Verbois thencalled him a "Communist"and said to Partin "heneeds to be strapped across a hood and whipped."The manager also quoted Partin as saying"that if Ididn't remove the guards, he would walk throughthe plant with guns."We now know that Partin didhave guns.The Company removed the guards fromits payroll.This salty conversation can be better understoodin the light of what happened earlier that day. Somemen got into a heated quarrel with the guardsbecause they were near the employees'cars and ap-peared to be searching them.Verbois was nearby,one word led to another,and what with the gunsbeing readily at hand,one guard, Patterson,startedto shoot-in the direction of the employees, amongwhom there was also Verbois.By this time, ofcourse,without delay,there was a rush to get as faras possible from Patterson,and one man,Duvall,was trampled in the stampede. Fortunately, no onewas hit.The shooting provoked Verbois, who pos-sesses a highly developed sense of responsibility forthe men.He returned to the area of the guards withhis brother,also an employee,Duvall,and ForemanMcLaren and asked Patterson directly had he shotreal bullets?The guard said: "Hell, Yeah,they arereal bullets....Imeant to kill you if I could catchanybody destroying property or throwing at me."Patterson did not testify and Verbois,as a witness,was not entirely disinterested or lacking imagina-tion.I therefore take with a grain of salt his further354-126 O-LT - 73 - pt, 1 - 11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDdetail that the guard at that moment"backed off ina quick draw stance,"with his hand on the holster.Apart fromthe frills, it is clear the guard had reallyfired bullets close to the men, and I must believe heheld firm to his determination.Whateverwas said,Verbois then toldDuvall to go to his car for thesteward's rifle,a shotgun,whichDuvall thenbrought close to the group and held in his hands.Verboissaid he would use his gun if necessary.McLarenordered Patterson to go out to the distantgate where he belonged,and it was after this thatPartin on the telephone said he, too, had agun thatcould be used.ConclusionApart fromthe events at the moment of strike onMay 1, and at the union meetingof May 15,what isset out here represents the essentialsof theGeneralCounsel'stheory ofthe case. Other things weretold, but,aside from their repetitive nature, theprobative evidenceof just who did what and par-ticularly of how responsibility could conceivable bepinned onthe Union,is so weak that recital here isunwarranted.The workcomplement as a whole wasa rough and violentcrew.Verboispressed theCompany intheir interests to infinitesimal detail,constantly,loudly,and arrogantly.At times itseemed he owned the plant andnot the Company.To the Union's credit,there is noclaim he did notdeserve to be discharged.The complaintcriticismof this sort of conduct isthat when a bargaining agent uses violence againstthe employerto win itsday-to-day demands, whenitdemonstrates after loss of grievancesinstead ofarbitrating,when it harrasses managementfor puredevilry,itpasses a message to the employees thatlike treatment is instore for them if theoccasionshould arrise.And this threat ofviolence is said toflow to any who at the moment are,or might laterbe, thinking of disaffecting,and to all employees inthe bargaining unit as well, even ifthey are 100percent behindthe Union,because itprecludes anyfreedom later to change union or have none at all.For precedent support,this argument leans on thepicket lineviolencecases,where thepressing andsole question in the mindsof the employees is towork or not work,and the union agents eitherrestrainthem physically or dosuchviolence toothers present-be it reluctant strikersor companyrepresentatives-as toleave no doubt anyone tryingto cross the picket line will be similarly mistreated.While these casesare certaintly applicableto Busi-nessManager Partin'sdisplay ofguns on May 15when the employees were divided on the questionof continuing the strike,they are inapposite hereotherwise.The General Counsel's contentionto the contra-ry, there was no division of sentiment among theemployeesconcerningLocal 5 until after the strike.The word "factions" alone out of Verbois' mouth,hardly provesunion activityof anysort.Itwas laterthat the competingTeamster Local from New Orle-ans came on the scene.Rather,the total picturesuggests persuasivelythat the employeesas a groupwere of the same stripe, thatapart from any who atthe moment were themselves the victims of exces-sive practical jokes, what harassment and miscon-duct occurred was universal.The General Counseltherefore proceeds to the logical extension of hisposition, stating unequivocally in hisbrief: "How-ever,it is contended that even had all employeesbeen in accord,the actions divulged in the recordare of such magnitude and intensity that the em-ployees wouldhave been restrainedand coerced bythe very nature of their actions from exercising therights guaranteed in Section7 of the Act."I find no merit in the thought that employees cancoerce themselves within the meaning of Section8(b)(1)(A) of thestatute.Ifind theanalogy topicket line cases equally unpersuasive in this case.Assuming,contrary to the fact,thatallthisroughhouse conduct could be attributed to unionagents,and assuming further that half the em-ployees resented too tough and crude an attitudetowards the Employer,the remedy for misbehaviorof this kind must be sought elsewhere than underthis statute.IfVerboisdid this thing,threw afirecracker by slingshot in Caldwell's direction, andif Sanchezand Ard,had they in fact been agents ofLocal 5,put molasses or sugar in parked cars, thesewere not nice things for them to do.They shouldstop behaving like that.Rather than seek support inpicket line cases for an unfair labor practice find-ing, here one can look back to a now discreditedtheory tosupport dismissal instead.Merely becausea union does what hurts somebody or offends singu-lar predilection,itdoes not follow necessarily thatitviolated this statute.Something more must beshown,and that something is lacking in this case."Suppose a ruffian of an employer were to mistreatthe help, push them around physically, and yet somanage things that because of their economicneeds the employees nevertheless remained on thejob. Could itbe said that because such an employerthereby reveals the kind of man, or organization, itis, the employees necessarily understand it wouldbe futile to organize,that their employer would actthe same way towards a union, or bargaining com-mittee? If bad,violent,offensivebehavior by aunion inherently coerces employees in violation ofthis statute,does not the same reasoningapply toan employer's behavior?IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III,above, occurringin connectionwith theCompany'soperationsdescribedinsection I,'Local 357, Teamsters v. N.L.R.B.,365 U.S. 667: "We cannot assumethat a union conducts its operations in violationof law ... " GENERAL TRUCK DRIVERS,LOCALNO. 5147above, have a close,intimate,and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has violatedSection 8(b)(1)(A) of the Act, I will recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in the case,Imake thefollowing:CONCLUSIONS OF LAW1.The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.2.By threatening employees with bodily harm byuse of firearms for the purpose of compelling themto engage in a strike and for the purpose ofpreventing them from entering the premises of theiremployer,theRespondent has restrained andcoerced employees of the Charging Party Employerin the exercise of rights guaranteed by Section 7 ofthe Act, and therebyhas engaged in and is engagingin unfair labor practices affecting commerce withinthe meaningof Section 8(b)(1)(A) of the Act.3.The aforesaid unfair labor practices are unfairlabor practices affecting commerce,within themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publica-tion. ]